UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54437 HYPERSOLAR, INC. (Exact name of registrant as specified in its charter) Nevada 26-4298300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 510 Castillo St., Suite 304 Santa Barbara, California 93101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (805) 966-6566 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. YesoNox There were 248,123,318 shares of the registrant's common stock, par value $0.001, issued and outstanding as of November 11, 2013. HYPERSOLAR, INC. INDEX PART I: FINANCIAL INFORMATION PAGE ITEM 1: FINANCIAL STATEMENTS (Unaudited) Balance Sheets F-2 Statements of Operations F-3 Statement of Stockholder’s Deficit F-4 Statements of Cash Flows F-5 Notes to financial statements F-6 - F-11 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 2 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4: CONTROLS AND PROCEDURES 5 PART II: OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 6 ITEM 1A : RISK FACTORS 6 ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4: MINE SAFETY DISCLOSURES 6 ITEM 5: OTHER INFORMATION 6 ITEM 6: EXHIBITS 6 SIGNATURES: 7 PART I.Financial Information HYPERSOLAR, INC. (A Development Stage Company) BALANCE SHEETS September 30, 2013 June 30, 2013 (unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT Computers and peripherals Less: accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Deposits Domain, net of amortization $1,831 and $1,742, respectively Patents TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Derivative liability Convertible promissory notes, net of debt discount of $177,076 and $192,254, respectively TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIT Preferred Stock, $0.001 par value; 5,000,000 authorized preferred shares - - Common Stock, $0.001 par value; 500,000,000 authorized common shares 225,745,582 and 194,263,571 shares issued and outstanding, respectively Additional Paid in Capital Deficit Accumulated during the Development Stage ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements F-2 HYPERSOLAR, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) From Inception on February 18, 2009 For the Three Months Ended through September 30, 2013 September 30, 2012 September 30, 2013 REVENUE $
